Citation Nr: 1629789	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a right thumb disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  Recently, jurisdiction of this appeal has been transferred to the RO in Pittsburgh, Pennsylvania.  

In March 2012, the Veteran testified via video conference before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  The Veterans Law Judge who presided over the March 2012 hearing is no longer with the Board.  In June 2016, the Veteran was offered another hearing before a current Veterans Law Judge.  To date, he has not responded to this letter, and the Board presumes the Veteran does not wish for another hearing.  


FINDINGS OF FACT

1.  Competent evidence has not been presented that a current head injury or TBI, or residuals thereof, manifested during service or to a compensable degree within a year thereafter, has been continuous since service separation, and or was caused by any in-service disease, injury, or incident of service.  

2.  Competent evidence has been presented establishing a nexus between a current diagnosis of arthritis of the right thumb and a right thumb fracture incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury, to include a TBI, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for arthritis of the right thumb have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of February and March 2008 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in April 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Residuals of a Head Injury

The Veteran seeks service connection for residuals of a head injury, to include a traumatic brain injury (TBI).  He asserts that he struck his head when he fell during a fire drill aboard ship, resulting in permanent residuals.  He suffered a laceration to his forehead which required stiches to close, according to his statements.  His current symptoms reportedly include headaches, tremors, and blurred vision.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection.  

The service treatment records are negative for any diagnosis of or treatment for a head injury, to include a laceration to the head.  The Veteran also did not report or seek treatment for any neurological symptoms, including headaches, blurred vision, and/or tremors during service.  On service separation examination in October 1969, the Veteran was without any noted scars of the head.  Additionally, no neurological symptoms or abnormalities, including blurred vision or frequent headaches, were noted or reported.  

According to deck logs for the ship on which Veteran reported this injury occurred, U.S.S. Ajax, the crew conducted engineering and damage control exercises and abandon ship drills in December 1966.  No injuries as a result of these exercises were noted.  In January 1967, the crew conducted several fire drills while moored in port.  No injuries were noted within the deck logs.  

While the service treatment records and other official records are negative for any diagnosis of or treatment for a head injury in service, the Board acknowledges that the Veteran, as a layperson, is competent to report a blow to the head during service, with resulting laceration, as such an injury is subject to lay observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran has also submitted additional lay evidence in support of his claim of an in-service injury.  A November 2007 statement was received from a fellow sailor who remembered that the Veteran experienced a head injury aboard ship during service.  The sailor remembers seeing the Veteran with a big bandage on his head.  A statement was also received from the Veteran's wife.  She stated that since his head injury in the service, he has experienced tremors, impaired vision, and headaches.  

In support of his claim, the Veteran also submitted photographs showing him in a service uniform and without a scar on his forehead, and a later photograph showing a scar above his right eye.  

Nevertheless, even assuming the Veteran struck his head in service, he has not presented competent and credible evidence of a continuity of related neurological symptomatology since that time.  While he has now asserted chronic headaches, blurred vision, and other symptoms since service, he previously denied or did not report such symptoms.  In December 1977, the Veteran filed a VA application for compensation and/or pension.  He did not mention a head injury in service or any resulting neurological symptoms at that time.  

The Veteran was noted to have sustained a traumatic amputation of the right leg and a fracture of the left leg resulting from a farming accident in October 1977.  On subsequent private treatment for these injuries, he gave no history of a prior head injury, or any neurological symptoms, including headaches or blurred vision.  

A December 1999 periodic state disability examination noted a history of a motor vehicle accident in 1964, prior to service, in which the Veteran sustained a head injury, by his account.  The Veteran noted his prior service in the Navy at that time, but did not report any injuries therein, or any chronic symptomatology resulting from his service.  No current residuals of a head injury were noted during examination.  On VA outpatient treatment in March 2007, the Veteran denied any history of blurred or double vision, or headaches.  

Thus, in light of the above, the Board must conclude the Veteran did not experience chronic neurological symptoms such as headaches, blurred vision, or tremors following any in-service head injury.  While he has recently asserted that he has experienced such symptoms since service, these statements are contradicted by his prior recitations of his medical history.  The medical record is otherwise without any evidence of chronic neurological symptomatology following service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and is one factor which weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The preponderance of the evidence is also against a nexus between any in-service disease, injury, or incident of service.  On VA examination in March 2014, the Veteran was interviewed and examined by a VA physician, and the claims file was reviewed.  Thereafter, the examiner opined that even if the Veteran sustained a TBI in service, there was no evidence within the record establishing a nexus between the claimed in-service head injury and any current residuals.  This opinion was based on the lack of reported symptoms at service separation, and for many years thereafter.  The examiner noted that the Veteran reported no residuals of an in-service TBI between service separation in 1969 and approximately 2007, when he filed his initial service connection claim.  The examiner also noted that the Veteran had an unclear memory of when many of his reported symptoms actually began; for example, the Veteran stated his tremors began "3-4 years" after the alleged injury.  Thus, based on his review of the record and examination of the Veteran, the examiner opined that it was less likely than not any current neurological symptoms, including headaches, blurred vision, and/or tremors were related to any in-service head injury.  In the absence of any competent evidence to the contrary, service connection for residuals of a head injury or TBI must be denied.  

The Veteran has himself asserted that he has current neurological residuals of a head injury in service.  A layperson is competent to report observable symptomatology such as headaches and blurred vision which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current neurological symptoms is not competent in the present case, because the Veteran is not competent to state that his current symptoms resulted from an in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the central and peripheral nervous system, the various causes of neurological disorders, and the results of a TBI, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for residuals of a head injury, to include a TBI, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Right Thumb

The Veteran seeks service connection for residuals of a right thumb injury.  He stated that he caught his right thumb in a bucket handle during service, resulting in a fracture which has continued to cause him pain.  

Service treatment records reflect that in January 1969, the Veteran injured his right thumb while aboard ship.  A hairline fracture was suspected, and his right thumb was placed in a splint.  An X-ray dated February 1968 confirmed a fracture at the base of the proximal phalanx of the right thumb.  It is unclear if the Veteran sustained a separate right thumb fracture prior to the January 1969 treatment, or if the X-ray is misdated.  No diseases or injuries of the right thumb were noted at service separation in October 1969.  

Post-service, a 2007 X-ray of the right thumb confirmed mild degenerative changes at the carpometacarpal joint of the right thumb.  Similar changes were noted for the left thumb.  In January 2009, a VA physician opined it was more likely than not the Veteran's current right thumb pain was related to the in-service fracture of the right thumb.  In a February 2009 statement, G.R., D.O., opined that the Veteran's current symptoms of the right thumb, including pain and limited use, were the result of the in-service fracture.  

The Veteran was afforded a VA examination of his right hand in February 2014.  The examiner reviewed the claims file in conjunction with the examination, and the in-service injury to the right thumb was noted.  The examiner also noted that the Veteran had a current diagnosis of degenerative changes of the right thumb.  Regarding the etiology of any current right thumb disorder, the examiner opined that it was less likely than not any current right thumb disorder was due to or the result of an in-service injury to the right thumb, or that such a current disorder had been chronic since service.  The examiner noted that the Veteran's current complaints were the first documented mention of right thumb pain in the VA treatment records since service separation.  

The examiner found "no other records to support establishing a nexus between the documented injury in service and the current claimed right thumb arthritis/condition.  The examiner also found "no evidence of a chronic recurrent condition", as the service separation examination was negative for any disorder of the right thumb or hand.  

The examiner conceded that while it was possible to develop arthritis at a joint which had sustained a fracture, the current mild degenerative changes were more likely the result of having used crutches for 30 years following a 1978 accident resulting in a partial amputation of the right leg.  In support of this opinion, the examiner noted the Veteran had similar degenerative changes in both the left and right upper extremity.  Only if the degenerative findings were unilateral to the right hand only would a finding of post-traumatic arthritis, versus chronic use, be warranted.  Thus, it was less likely than not the Veteran's arthritis of the right thumb was related to service.  

After considering the entirety of the record, the Board finds the evidence in relative equipoise.  In-service treatment of a right thumb disorder is confirmed in the service treatment records, and an in-service X-ray confirmed a fracture at the base of the proximal phalanx of the right thumb.  More recently, the Veteran has been diagnosed with degenerative arthritis of the right thumb.  Regarding the etiology of this current diagnosis, competent experts have stated it is and is not related to the in-service injury.  Affording the Veteran the benefit of the doubt, service connection for arthritis of the right thumb is warranted.  


ORDER

Service connection for arthritis of the right thumb is granted.  

Service connection for residuals of a head injury, to include a traumatic brain injury (TBI), is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


